275 S.W.3d 384 (2009)
In the Matter of: Cheyann Kalieen JOHNSON,
Ada and Charlie Peterson, Respondents,
v.
Christina Peterson, Appellant.
No. ED 91309.
Missouri Court of Appeals, Eastern District, Division Three.
February 3, 2009.
Kirk Christopher' Strange, Brentwood, MO, for Appellant.
Ada Peterson, Charlie Peterson, DeSoto, MO, for Respondents.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Christina Peterson appeals from the trial court's Findings of Fact, Conclusions of Law and Judgment and Decree of Grandparents' Visitation (Judgment) awarding Ada and Charlie Peterson visitation of their granddaughter. We have reviewed the briefs of the parties and the record on appeal and conclude that the Judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).